Citation Nr: 1002313	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce





INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.


FINDING OF FACT

The Veteran's lung condition was incurred in, or caused by, 
his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung 
condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for a lung 
condition.  This award represents a complete grant of the 
benefits sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from a lung 
condition because of exposure to noxious fumes and particles 
while serving as a welder and vehicle mechanic in service.  
He asserts that he first became aware of his lung condition 
following acute symptoms requiring surgery in August 1966 and 
that his condition has gradually worsened since that time. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claim in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992). 

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The evidence demonstrates a current disability of a lung 
condition.  The Veteran was first diagnosed with focal 
emphysema, fibrosis, and hemosiderin deposition in August 
1966 following a lobectomy that was performed after the 
Veteran suffered from a spontaneous hemopneumothorax, due to 
a ruptured bleb.  "Focal emphysema" is defined as 
"centriacunar emphysema associated with inhalation of 
environmental dusts...."  Dorland's Illustrated Medical 
Dictionary 1638 (28th ed. 1994), p. 617.  His VA treatment 
records show an impression of chronic obstructive pulmonary 
disease (COPD) in November 2006.  The Veteran was also 
provided with a VA exam in May 2008, and he was again 
diagnosed with COPD/emphysema.  The examiner also noted that 
the Veteran's symptoms had become progressively worse since 
the initial spontaneous hemopneumothorax in 1966.  The 
Veteran also reported at his March 2008 hearing in Nashville, 
Tennessee, that he suffers from extreme shortness of breath.

The VA examiner also provided the opinion that the lung 
condition the Veteran sought treatment for in August 1966 
"could as likely as not be due to the Veteran's occupation 
in the service as a welder and/or working around fuel and 
solvents with engines."  The examiner explained that 
pulmonary conditions of this nature generally come on after 
many years of exposure to noxious elements, and sometimes 
develop without any exposure to those elements, but, in this 
case, the Veteran was very young at the time of the onset of 
the condition.  Despite the examiner's phrasing, the Board 
finds that it does not constitute a speculative opinion as 
the examiner offered supporting data and analysis in addition 
to an opinion as to the etiology of the Veteran's condition. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Accordingly, it is found to be probative on the issue of 
medical causation. 

Furthermore, the Veteran's DD-214 shows that his occupational 
specialty of Track Vehicle Mechanic is consistent with his 
assertion of exposure to noxious elements while working as a 
vehicle mechanic and a welder.  Additionally, the Veteran's 
service treatment records note that he was treated for chest 
pain with a cough during service in June 1962.  The treating 
physician found that the Veteran's pharynx was infected and 
gave an impression of either a viral upper respiratory 
infection or strep throat.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinion of record that are favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The 
evidence establishes that the Veteran has a current diagnosis 
COPD/emphysema and a history of a right spontaneous 
hemopneumothorax, status post upper right lobe lobectomy, and 
the VA examiner found that it could be "more likely than 
not" that in-service exposure to fuel and solvents caused of 
the Veteran's lung condition because of the unusually early 
age of onset.  Accordingly, the Board resolves the doubt in 
the Veteran's favor and finds that the evidence supports 
service connection for a lung condition.  
38 U.S.C.A. §  5107(b).  The appeal is granted. 


ORDER

Service connection for a lung condition is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


